Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 1 of 27 PageID# 145




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


 KENNETH PRITCHARD,

                Plaintiff,

        v.                                             Civil Action No. 1:18-cv-1432-AJT-TCB

 METROPOLITAN WASHINGTON                               Jury Trial Demanded
 AIRPORTS AUTHORITY.

                Defendant.



                        PLAINTIFF’S FIRST AMENDED COMPLAINT

    1. Plaintiff, Kenneth H. Pritchard (“Plaintiff”), brings this action against Defendant,

        Metropolitan Washington Airports Authority (“Defendant”), under Title VII of the Civil

        Rights Act of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e et seq.; the National

        Defense Authorization Act for Fiscal Year 2013 (“NDAA”), as amended, 41 U.S.C. §

        4712; and the American Recovery and Reinvestment Act (“ARRA” or Stimulus Act),

        Pub. L. No. 111-5, 123 Stat. 297–99 (2009).



 Plaintiff has been raising violations of Title VII with Defendant for over the course of many

 years. Because his termination from employment violated Title VII and because of the hostile

 work environment he suffered due to his a prior protected EEO activity, Plaintiff should be

 reinstated to his position with back pay, benefits, and interest, and awarded all other relief

 allowed by law.



                                                   1
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 2 of 27 PageID# 146




                                      Jurisdiction and Venue

    2. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331; 42 U.S.C. §

        2000e-5(f)(3); 41 U.S.C. § 4712(c)(2); and ARRA, § 1553(c)(3).

    3. Defendant is headquartered at 1 Aviation Circle, Washington, DC 20001-6000. However,

        Defendant employed Plaintiff in this district and maintains its records of his employment

        in this district. Thus, venue properly lies before this Court pursuant to 42 U.S.C. § 2000e-

        5(f)(3).

    4. Plaintiff has met all jurisdictional prerequisites for filing this action, and this action is

        authorized to be filed here pursuant to 42 U.S.C. § 2000e–5(f)(3). Additionally, Plaintiff

        has exhausted his administrative remedies as required by 41 U.S.C. § 4712(c)(2) and

        ARRA, § 1553(c)(3).

                                                Parties

    5. Plaintiff is a resident of the State of Maryland. He was an employee of the Defendant

        from February 14, 1988 through February 7, 2017. Plaintiff is a Caucasian male who, at

        all relevant times to this Complaint, has been older than forty years of age.

    6. Defendant is a public body, politic and corporate, and is independent of the District of

        Columbia, the Commonwealth of Virginia, and the federal government. For all periods

        relevant to this Complaint, John E. Potter has served as President and Chief Executive

        Officer of Defendant.



                                                 Facts

                              Plaintiff’s Employment with Defendant



                                                   2
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 3 of 27 PageID# 147




     7. Defendant was created by the District of Columbia Regional Airports Authority Act of

        1985, as amended, and Chapter 598 of the Acts of Virginia General Assembly of 1985, as

        amended, for the purpose of operating, maintaining, and improving Reagan Washington

        National Airport and Washington Dulles International Airport. The Metropolitan

        Washington Airports Act of 1986, as amended, authorized the Secretary of

        Transportation to lease Reagan Washington National Airport and Washington Dulles

        International Airport to the Airports Authority.

     8. Plaintiff began his employment with Defendant on February 14, 1988, as an employee in

        the Organizational Analysis and Staffing Branch of the Administrative Services Division,

        which was later changed to the Office of Human Resources.1

     9. In 2002, Plaintiff became Manager, HR Policy, Strategy & Compensation Programs,

        Office of Human Resources and Administrative Services (“OHR”).

     10. In his capacity as Manager, Plaintiff managed the Compensation Department which

        included the following main functions (for all or most of his tenure in this position): HR

        policy and strategy, compensation, job evaluation/classification, organization

        analysis/review, position management, research/initiatives and special projects such as

        development of specifications for reform of the employment system in the wake of the

        adverse management audit report of Office of the Inspector General of the Department of

        Transportation (DOT-OIG), November 1, 2012. In his position as Manager, Plaintiff

        formulated strategic initiatives, developed HR policies, programs or processes in various



 1
  The name of this office was later changed to the Office Human Resources and Administrative
 Services.

                                                 3
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 4 of 27 PageID# 148



       HR functional domains including compensation, employment, performance management

       and cross-functional HR areas such as the Exit Interview Program and the Exit Process,

       developed compensation policies, programs, guidelines and processes, led major cyclical

       and important, special focus pay studies, specified/developed/implemented and

       administered a new system (in response to the DOT-OIG report) of setting and validating

       minimum qualifications requirements and selection criteria, ensured compliance with the

       law, regulations, policies and programs, and oversaw or performed daily market pricing

       work and job content reviews covering a full range of professional, administrative, trade

       and public safety jobs.

    11. During the periods relevant to this Complaint, Plaintiff directly oversaw or supervised

       between 3 and 5 positions/employees.

                                 Proposed Removal & Removal



    12. On January 19, 2017, Defendant – through Anthony J. Vegliante, Vice President,

       Office Human Resources and Administrative Services – proposed to terminate Plaintiff’s

       employment with Defendant (“Proposed Removal”) on allegations of misconduct.

    13. On February 7, 2017, Defendant – through Vice President Vegliante – terminated

       Plaintiff’s employment from MWAA.



    Administrative Exhaustion Proceedings before the U.S. Equal Employment Opportunity
      Commission and the Department of Transportation Office of the Inspector General


    14. On August 2, 2017, Plaintiff – through counsel – filed a charge of discrimination with the

       U.S. Equal Employment Opportunity Commission (“EEOC”).



                                                4
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 5 of 27 PageID# 149



     15. Plaintiff’s EEOC charge alleged that MWAA discriminated against him by subjecting

        him to a hostile work environment and by terminating his employment due to his race,

        age, sex, and in retaliation for his protected EEO activities.

     15.16.     On March 28, 2018, Plaintiff—through counsel—filed a complaint with the

        Department of Transportation Office of the Inspector General (DOT OIG), alleging

        violations of the American Recovery and Reinvestment Act (“ARRA”), Pub. L. 111-5,

        Section 1553 and 48 C.F.R. § 3.907, et seq., and Section 828 of the National Defense

        Authorization Act (“NDAA”) of 2013, 41 U.S.C. § 4712.

     16.17.     On August 16, 2018, the EEOC issued a “Dismissal and Notice of Rights” to

        Plaintiff providing him with a Notice of Suit Rights (“Notice of Right to Sue”).

     18. Plaintiff’s counsel received the EEOC’s Notice of Right to Sue on August 20, 2018.

     17.19.     On June 3, 2019, the DOT OIG notified Plaintiff that it was closing its

        investigation into Plaintiff’s ARRA and NDAA claims.



      Plaintiff’s prior protected EEO activity2 and protected NDAA and ARRA disclosures



     20. Throughout his career with Defendant, Plaintiff brought violations of the NDAA, ARRA,

        Title VII and other anti-discrimination laws to the attention of his superiors and other

        Defendant officials.

     21. In particular, Defendant is responsible for the design and construction of Phases 1 and 2

        of the Dulles Corridor Metrorail Project (Dulles Rail Project). In March 2009, the Federal

        Transit Administration (FTA) awarded Defendant the last in a series of grants for Phase 1
 2
  For purposes of the instant Complaint, “prior protected EEO activity” refers to Plaintiff either
 opposing discriminatory actions or practices, and/or participating in proceedings involving
 claims of discrimination
                                                  5
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 6 of 27 PageID# 150



       of the Dulles Rail Project, providing $975 million in Federal funds, including $77 million

       in ARRA funds.

    18.22.     Additionally, the Federal government has: (a) granted Defendant a $1.278 billion

       Transportation Infrastructure Finance and Innovation Act (TIFIA) loan for the Dulles

       Rail Project (TIFIA-2014-1002A); (b) provided Defendant over $1 billion in Airport

       Improvement Program (AIP) grants over the last 20 years; (c) provided public safety

       program grants on a recurrent basis; (d) provided explosive-detecting canine-handler

       team training at Lackland Air Force Base (TSA Canine Training Center) on a recurrent

       basis; (e) maintained a reimbursement agreement (through TSA) for some Defendant

       police/safety services at Defendant’s airports (Dulles and Reagan National Airports); and

       (f) provided, and continues to provide, miscellaneous other Federal grants or contracts.

       All of these Federal funds were received during the years covered by this Complaint.

    19. Plaintiff had reasonable concerns that federal funds were used on positions that were

       unlawfully or improperly created or staffed (out of an abuse of authority), e.g., FTA

       funds for the Dulles Rail Project, FAA funds for airport improvements, TSA funds from

       TSA-Defendant safety and security reimbursement agreements, etc. Further, Defendant’s

       accounting system, which is denounced in audit report ZA-2014-021, with respect to

       FTA funds, did not distinguish between Federal and non-Federal funds in payment for

       “support work” by “support positions” (e.g., HR work, Finance work, IT work, etc.) for

       the Dulles Rail Project for its first few years under Defendant management. Then, each

       such “support” employee was asked to look back two years and guess at the hours he or

       she spent on Dulles Corridor support (Dulles Rail Project and Dulles Toll Road).

       Ultimately, an agreed-upon cost allocation formula was created.



                                                6
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 7 of 27 PageID# 151



    20.23.      Between 2010 and 2016, Plaintiff also engaged in a series of activities protected

       by Title VII and other anti-discrimination laws to include his opposition to discriminatory

       practices and participation in internal EEO proceedings.

    21.24.      In late 2016, Defendant hired an outside lawyer named Morris Kletzkin

       (“Investigator Kletzkin”) to investigate allegations of misconduct regarding Plaintiff.

    22.25.      In January 2017, during his interview with Investigator Kletzkin, Plaintiff

       informed him that Defendant was discriminating and retaliating against Plaintiff for his

       prior EEO activity by instigating the investigation.

    23.26.      Throughout 2016, Plaintiff opposed discrimination prohibited by Title VII and

       other anti-discrimination laws as follows:

             a. In an HR Managers Meeting (January 2016), Plaintiff complained to Vice
                President Vegliante and all other key HR staff present that Defendant was
                granting special favors in employment and other HR domains to favored
                individuals and groups and that it needed to stop.
             b. Plaintiff complained to Vice President Vegliante several times in 2016 that
                Defendant was engaging in discrimination when it failed to downgrade key
                African American employees [Ms. Rita Alston (African American, female) and
                Steve Baker (African American, male)] whose jobs were identified as over-graded
                and thereby subject to a pay cap, whereas Defendant had downgraded and/or or
                abolished positions held solely or mainly by Caucasians, including Firefighter
                Technician and Assistant Fire Marshal positions, and thereby subjected them to a
                pay cap or a job loss. Vice President Vegliante took no corrective action.
             c. Plaintiff complained to Vice President Vegliante in 2016 that Vegliante himself
                had directed preferential treatment in pay grade (and thus pay range or
                promotional pay increase) to positions of African American employees such as
                the first and second selectees for the Vice President, Diversity Supply job and
                Reggie Clark (African American, male) who served under Vice President
                Vegliante, and that Vice President Vegliante and Defendant CEO Potter had
                directed Plaintiff to adversely treat Valerie O’Hara (White, female) with regard to
                her job’s grade review and the potential (and actual) promotional pay increase
                (untimeliness).
             d. Plaintiff informed Vice President Vegliante of the disparity in pay treatment
                between Ms. Robin Wade (African American, female), who was temporarily
                promoted in 2016 to a position with a higher pay grade for which Ms. Wade
                received higher pay, and Mr. Richard Golinowski (Caucasian, male), who had
                received a very similar temporary promotion to a position with a higher pay

                                                 7
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 8 of 27 PageID# 152



               grade, but who did not receive higher pay. Vice President Vegliante did not stop
               Wade’s pay increase or make Mr. Golinowski whole, pay-wise.
           e. Plaintiff informed Vice President Vegliante, beginning in Summer 2016 and
               culminating in November 2016, of adverse impact on women employees
               involving administration of the H COLA program. Most H-employee men had
               gotten timely pay increases or retroactive pay increases, but most H-employee
               women had not.
           f. Plaintiff informed Defendant Board of Directors Board Member Mr. Anthony H.
               Griffin in October 2016 that Defendant was violating the requirements of federal
               grants and contracts, including the Rehabilitation Act, regarding Defendant’s
               early and restricted recruitment for selected jobs before job descriptions
               (including qualification requirements) were made official or before vacancies
               were announced, and in its failure to post all job vacancies as required.
           g. Plaintiff informed Vice President Vegliante in November 2016 that within the
               Office of Supply Chain Management there were four over-graded positions: three
               were encumbered by employees who were African American or Hispanic and the
               other was staffed by a Caucasian employee. Vegliante stated that the only job that
               might be downgraded was the one staffed by the Caucasian employee. Plaintiff
               explained that all four jobs should be downgraded and that race of the incumbent
               was not a legal basis for different treatment.
    27. On or about November 18, 2016, Plaintiff reported substantial and specific danger to

       public safety related to the implementation and use of Federal funds to Defendant

       management. The threats to public safety in this matter covered: (1) law enforcement

       personnel (including, but not limited to, Defendant Police Officers and Traffic Control

       Officers, TSA Transportation Security Officers, and other Federal law enforcement

       officers who work in and around the Dulles and Reagan National terminals); (2) the

       travelling public; and (3) airport-based employees of Defendant, tenants (including

       Federal tenants), airlines, and concessionaries. Plaintiff reasonably believes that pertinent

       grants-contracts include, but are not limited to: (1) TSA-Defendant law enforcement

       service agreements in force in 2016-2017 and (2) TSA explosive canine/handler team

       training grants in force in 2016-2017.

    28. Additionally, Plaintiff previously reported problems concerning background checks

       conducted by the Defendant Police Department to DOT-OIG. These reported problems



                                                 8
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 9 of 27 PageID# 153



       were verified and reported in November 2012, in DOT-OIG’s audit report AV-2013-006

       (Defendant’s Weak Policies and Procedures Have Led to Questionable Procurement

       Practices, Mismanagement, and a Lack of Overall Accountability).

    24.29.    Specifically, in November 2016, Plaintiff reported a Police Officer’s allegation

       that Defendant emergency dispatch operations adversely affected safety and security

       because some emergency dispatchers took too long to provide, inter alia, warrants and

       warnings about vehicles and people that were stopped and called into dispatch by Police

       Officers. These delays were especially worrisome in auto arrival and departure areas of

       the terminals, given potential acts of terrorism (involving vehicles and/or baggage) that

       can result in mass casualties. The Police Officer’s allegation came to Plaintiff through a

       staff member in accordance with the Exit Interview Program; the exiting Police Officer

       was frustrated that Defendant’s Police Department and Office of Public Safety chain-of-

       command (already alerted to this matter) had not corrected the situation. Plaintiff

       provided information about this matter in person and in writing (including the Exit

       Interview paperwork) to Defendant Employment Attorney Bruce Heppen on or about

       November 18, 2016. Mr. Heppen shared this information with (a) General Counsel Philip

       (Phil) Sunderland (Mr. Heppen’s supervisor), (b) VP for HR and Administrative Services

       Anthony (Tony) Vegliante (Plaintiff’s supervisor), and (c) other officials (most likely VP

       for Public Safety Bryan Norwood). Mr. Heppen dismissed Plaintiff’s report as

       unimportant and falsely alleged, in writing, that Plaintiff had failed to follow established

       Defendant procedures in reporting this complaint. On November 29, 2016, Mr. Heppen

       personally served Plaintiff the memo placing him on administrative leave for alleged

       misconduct (harassment and abuse) and personally searched the belongings Plaintiff



                                                 9
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 10 of 27 PageID# 154



        wanted to take with him, as he was escorted from the building. Furthermore, Mr. Heppen

        oversaw the pretextual investigation Defendant conducted of Plaintiff from December

        2016 to January 2017, which precipitated Plaintiff’s retaliatory termination.

     25.30.      Throughout 2015, Plaintiff opposed discrimination prohibited by Title VII and

        other anti-discrimination laws by Defendant as follows:

              a. Plaintiff informed Vice President Vegliante, and others (including Employment
                 Counsel Heppen), at an HR Managers Meeting in January 2015, that Defendant
                 was about to establish certification requirements for subprofessional procurement
                 staff that were inconsistent with (that is, was significantly higher level than) the
                 content of their jobs and were known (based on earlier requirements at Defendant)
                 to have adverse impact on minority staff. Defendant established the requirement
                 anyway and an African American, female employee was terminated in violation
                 of Title VII for failing to obtain a certification that was known to be adverse-in-
                 impact and was not job-related and consistent with business necessity.
              b. Plaintiff informed Vice President Vegliante intermittently throughout 2015 that
                 his (Vice President Vegliante’s) efforts to direct certain positions be created or
                 graded a certain way in order to favor African American male and female
                 employees violated Title VII;
              c. Plaintiff informed Vice President Vegliante intermittently throughout 2015 that
                 Defendant was violating Title VII with respect to bona fide occupational
                 qualification determinations.
              d. Plaintiff informed Vice President Vegliante in March 2015 that Defendant was
                 violating Title VII when Vegliante himself took race into account to direct the
                 setting of a management job’s qualification requirements (1) at a level lower than
                 determined appropriate through job analysis by the Compensation Department
                 using the Defendant’s own qualifications-setting system and through content and
                 needs analysis by the line manager over the job and (2) inconsistent with the
                 Defendant’s own succession planning process, all to enhance the career of a
                 specific African American, male employee (Zachary Coleman) who was
                 promoted into the job he would not have been qualified for absent the intervention
                 by Vegliante.
              e. Plaintiff informed Vice President Vegliante in November 2015, that Defendant
                 was violating, or potentially violating, Title VII by advertising certain positions in
                 ways that could favor or disfavor individuals by sex or race.
              f. Plaintiff informed Vice President Vegliante intermittently throughout 2015
                 (continuing from 2014) that Defendant was violating, or possibly violating, Title
                 VII when Vice President Vegliante and others under his supervision (1) stated
                 openly Defendant’s intent “to hire minorities” in certain jobs and (2) then made in
                 2015 (and would make in 2016) highly focused outreach to ensure hiring of high
                 numbers of African Americans and marginalize chances for hiring of Caucasians
                 under the guise of diversity for three new hiring initiatives and one on-going

                                                   10
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 11 of 27 PageID# 155



               hiring effort. For each of these initiatives/efforts, the hires made in 2015 and in
               2016 were widely out-of-proportion to (3) the demographics of applicant supply
               in the greater Washington, DC area and (4) the actual pool of qualified applicants,
               by-race.
            g. Plaintiff cautioned Vice President Vegliante when he made prejudicial comments
               in 2015 (continuing from 2014) about Whites in certain Defendant jobs (including
               trade and public safety jobs) with respect to his stated intent to hire fewer Whites
               and more minorities into these jobs such as: “male, pale and stale” and “West
               Virginia mafia”.
            h. Plaintiff informed Vice President Vegliante in November-December 2015 that
               Defendant was violating, or potentially violating, Title VII when it recruited for
               positions (and actually selected some new hires for said positions) prior to
               approval of the vacancies by Defendant’s Board of Directors and before official
               job descriptions (and qualifications requirements) were established.

     31. Throughout 2010-2014, Plaintiff also disclosed numerous violations of Title VII and

        other anti-discrimination laws committed by Defendant to various Defendant’s officials,

        including: Arl B. Williams, former Vice President for Human Resources; Vegliante, Vice

        President; Mr. Potter; Deborah Lockhart, former Employment Manager; Tanisha Lewis,

        who served in various capacities in the OHR during this period; Warren Reisig, former

        Manager, Benefits and Retirement; Michael Brogan, former Manager, Organization

        Development Department; Margaret McKeough, Executive Vice President and Chief

        Operating Officer; Philip Sunderland, General Counsel; Joseph E. Kalet, former

        Defendant Employment Counsel; Bruce Heppen, Employment Counsel; and Henry

        Morris, Defendant’s outside counsel.

     32. On March 29, 2011, Plaintiff disclosed to Congressman Frank Wolf, Mr. Wolf’s Chief of

        Staff Dan Scandling, and two other staffers: (1) wrongdoing in procurement and

        contracting, including: (a) waste and failure to follow Federal grant requirements in

        Dulles Rail Project contracting (i.e., unsubstantiated and unallowable uses of Federal

        Dulles Rail Project grant money, including ARRA funds) and (b) abuse in

        noncompetitively awarded contracts (e.g., contracts given to current and former

                                                11
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 12 of 27 PageID# 156



        Defendant Board Members); and (2) a concern that Defendant, by order of Dulles

        Corridor Committee Chair Mame Reiley,spent approximately $1 million on work near

        the Wiehle-Reston East Metro Station—diverting, inter alia, Federal Dulles Rail Project

        grant money—to benefit private landowners and developers in exchange for political

        campaign contributions. Plaintiff also provided information about willful violations by

        key officials of Title VII and nepotism by Board Members. In his discussion with

        Congressman Wolf, Plaintiff stated that he had been “punished” for resisting the

        wrongdoing, that he feared further retaliation by Defendant.

     33. Plaintiff was contacted shortly after this meeting by DOT OIG Calvin L. Scovel III (on

        March 29, 2011) and FBI Special Agent Angela Ryan (on March 30, 2011). Plaintiff met

        with and provided information to Special Agent Ryan and DOT-OIG Special Agent

        (criminal investigator) Dennis Ocampo from April to June 2011. On June 21, 2011,

        DOT-OIG initiated an audit and investigation. Plaintiff assisted DOT-OIG criminal

        investigators and DOT-OIG management auditors from spring 2011 through fall 2013.

        Plaintiff directly assisted the FBI at Defendant from spring 2011 to spring 2014.

     34. From approximately. March 29, 2011 (contact with IG Scovel) to April 10, 2014 (contact

        with FBI Special Agent Ryan), Plaintiff provided information to DOT-OIG and the FBI

        concerning mismanagement by Defendant of, inter alia, Federal funds on: (1) airport

        infrastructure improvements, (2) airport safety-security operations and improvements, (3)

        Phase 1 and Phase 2 of the Dulles Rail Project, (4) wrongful payments to former Board

        Members, (5) wrongful payments in HR contracting (padding and quid-pro-quos in

        temporary staffing and professional services), and (6) theft of Defendant property




                                                12
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 13 of 27 PageID# 157



        purchased by public money (by Vice President (VP) for Human Resources (HR) Arl

        Williams).

     35. Additionally, from approximately. March 29, 2011 to April 10, 2014, Plaintiff disclosed

        the following abuses of authority impacting federal funds by Board Members and top

        management officials to DOT-OIG and/or the FBI:

            a. Hiring friends and relatives for quid-pro-quo reasons (e.g., placing Gwen
               Holloway in a key minority contracting position with Dulles Transit Partners,
               having the ability to expend unnecessary Dulles Rail Project money and steer
               contracts in favor of various Board Members; and hiring a relative (VP Arl
               Williams’ daughter) at the D.C. Office on Aging in exchange for a contracting
               opportunity and other monetary favors at Defendant for Clarence Brown, the
               Director of the D.C. Office on Aging).
            b. Hiring friends and relatives without regard to position, job description,
               competition or completed background checks, and providing improper rates of
               pay or benefits (e.g., COO McKeough hired Mamie Dickens at the direction of
               Board Member H.R. Crawford). Several dozen other persons were hired by
               Defendant, as employees or temporary staff members, as favors to various Board
               Members, executives, and managers. In many cases, vacant positions did not even
               exist; consequently, positions were created simply to enable the hiring.
            c. Defendant contracting violations: (i) awarding contracts to Board Members
               without regard to low bid, best value or accountability (e.g., Anne Crossman;
               Weldon Latham; and Leonard Peyton Manning—in the Manning case, CEO
               Potter signed the sole source justification to give a $42,500 contract to provide
               Ethiopian Air Cargo Imports Consulting to Mr. Manning based on (per the sole
               source justification) his special in- country contacts, despite also providing him a
               free business trip to Ethiopia and free on-the-ground support to develop and work
               with contacts); (ii) steering contracts to friends of Board Members without regard
               to low bid, best value or accountability (e.g., Board Member Crawford, with the
               direct support of CEOs Lynn Hampton and Potter, had Defendant award a
               $885,000 contract to L&L Consulting, even though this firm had no substantive
               track record); (iii) steering contracts to firms from which VPs received gifts or
               other favors (e.g., telecommunications contracts in exchange for sports tickets and
               other gifts to VP George Ellis, and a HR management services contract with PJ’s
               Pen in exchange for a trip to Europe for VP Williams and others—in this case, VP
               Williams manipulated the contracting panel to ensure award to P. Robinson of
               PJ’s Pen, even though she had no substantive track record in HR); (iv) steering
               business at inflated rates with quid-pro-quo favors to Board Members’ friends
               (e.g., MbStaffing, which provided temporary service agency jobs at Defendant for
               friends of Board Members Crawford and Manning and other Defendant officials
               and benefitted directly and substantially from temporary job requisition
               manipulation by Defendant—Plaintiff provided information about racketeering in

                                                13
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 14 of 27 PageID# 158



                 this case); (v) steering business at inflated rates with quid-pro-quo favors to
                 executives (e.g., PJ’s Pen and Cabrensis were awarded high-cost, long-term HR
                 service contracts through the intervention and influence of VP Williams in
                 exchange for payments to his wife and his daughter as ‘silent subcontractors’ to
                 these two contractors—Plaintiff and Mike Brogan (based on a tip from Plaintiff)
                 told the auditors and criminal investigators of this wrongdoing and they and
                 Defendant, separately, reviewed payment documents and confirmed these
                 disclosures); and (vi) otherwise diverting public money for private gain.
             d. Abuse of travel and travel money by Board Members (e.g., Board Member Reiley
                 and her niece traveled to Hawaii; Board Member Martire and his girlfriend went
                 to Europe; and Board Member Crawford and his personnel made in-route stops to
                 places such as Las Vegas for personal reasons).
             e. Board Member Reiley ordering approximately $1 million in unnecessary
                 spending by Defendant in the vicinity of the Wiehle-Reston East Metro Station to
                 benefit private landowners/developers in return for their contributions to political
                 campaign funds.
     36. Plaintiff was instrumental in the initiation of DOT OIG audits ZA-2014-021 and AV-

        2013-006, which validated several of his allegations. For example, Plaintiff provided key

        information and identified potential witnesses to DOT-OIG. Additionally, Plaintiff

        provided information to DOT-OIG that led to review of Defendant’s Office of Audit and

        resulted in audit report ZA-2015-035 (issued on March 20, 2015). DOT-OIG found that

        Defendant’s Office of Audit did not have an adequate Quality Assurance and

        Improvement Program.



                             Hostile Work Environment and Retaliation

     26.37.      Defendant created a hostile work environment in retaliation for Plaintiff’s

        protected EEO activitiesy.

     27.38.      From 2010 through the date of his termination, Defendant subjected Plaintiff to a

        hostile work environment, to include the following actions (among others):

              a. Defendant diminished Plaintiff’s job in scope, effect, and level by eliminating,
                 constricting and/or inhibiting administration of functions, duties, responsibilities,
                 programs, authorities and other key elements of job content, or declaring the
                 intent to eliminate them. Examples:

                                                   14
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 15 of 27 PageID# 159



                   i. In May 2011, Vice President Williams falsely alleged an ethics-in-
                      contracting violation by Plaintiff, threatened to remove Plaintiff from his
                      duty of Contracting Officer’s Technical Representative (COTR) over the
                      compensation contractor (HumRRO) because of it and otherwise harassed
                      Plaintiff.
                  ii. Vice President Williams eliminated (in setting Plaintiff’s 2012
                      performance management goals and expectations) the cross-functional HR
                      program design and development function from Plaintiff’s job (April 24,
                      2012), a function which Plaintiff had performed for over a decade.
                 iii. In June-July 2012, Vice President Williams threatened to transfer
                      administration of the Exit Interview Program (EIP) from the
                      Compensation Department to Employment Manager Lockhart. Plaintiff
                      had led design and development of the EIP (as a cross-functional HR
                      program) in coordination with a contractor and a staff member and the
                      Compensation Department had administered the EIP since implementation
                      in 2008.
                 iv. Vice President Williams directed Plaintiff (under threat of adverse action
                      due to “insubordination”) not to advise or provide work products to any
                      Compensation Department customer without Williams’ prior review and
                      approval. In addition, Plaintiff was required to submit busy work papers in
                      support of every work product including the simplest forms PE-10
                      (personnel action processing forms). By memo (dated June 21, 2012)
                      establishing this work regimen, Plaintiff’s required-by-management
                      manner of work performance was reduced to the level of a basic trainee
                      and Plaintiff was otherwise subjected to extraordinarily close supervision;
                      thus, professional level work was shredded from Plaintiff’s job.
                  v. CEO Potter told Plaintiff (March 23, 2013) to “stop acting like an auditor”
                      when Plaintiff reported inequitable pay treatment of an African American
                      male employee (John Jackson) in violation of Title VII to CEO Potter.
           b. Defendant management excluded Plaintiff from meetings and denied Plaintiff
              information needed to do his job. Examples:
                   i. In October 2010, Vice President Williams disinvited Plaintiff from the
                      Human Capital Workgroup of the L&L Study.
                  ii. Vice President Williams and Manager Lockhart denied Plaintiff
                      information about a reorganization of the Office of IT and
                      Telecommunications in April-May 2011, thus precluding/delaying
                      analysis of impact on the position structure; in addition, they created a
                      false email thread to falsely accuse Plaintiff of being unresponsive to the
                      Office of IT and Telecommunications.
                 iii. Beginning in August 2010, Vice President Williams reduced the flow of
                      forms PE-10 (which contain work information and work tasks) to the
                      Compensation Department on a case-by-case basis. Vice President
                      Williams further reduced the flow of PE-10 based work information and
                      other work-essential information such as reorganization information in
                      2011 and 2012 until his retirement in November 2012.



                                               15
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 16 of 27 PageID# 160



                 iv. Vice President Williams, with assistance of Employment Manager
                     Lockhart, denied access of Plaintiff and subordinate employee Endicott to
                     the HR Information System (Ceridian) from June 2011 to December 2012
                     despite repeated protests by Plaintiff to CEO Potter in 2012 that lack of
                     access adversely affected work.
                  v. At several points in 2011, Vice President Williams excluded Plaintiff from
                     numerous meetings relating to Plaintiff’s work, including, but not limited
                     to, HR Managers Meetings in May and June 2011.
                 vi. From January to March 2013, CEO Potter and Chief Operating Officer
                     McKeough denied Plaintiff information about their decision to reallocate
                     positions although Plaintiff needed this information for job description
                     actions in support of customers.
                vii. During July and August 2013, recently appointed Vice President Vegliante
                     restricted the flow of PE-10s to the Compensation Department.
               viii. In June 2013, Vice President Vegliante denied Plaintiff participation in
                     key policy deliberations/decisions and drafting of revision of Overtime
                     Pay policy (a decade+ functional area of Plaintiff) from June through
                     August 2013.
                 ix. Vice President Vegliante kept Plaintiff in-the-dark about revision of
                     Holiday Pay policy (a decade+ functional area of Plaintiff) and
                     compressed work schedules until issuance of a memo to “All Employees”
                     (August 23, 2013).
                  x. Vice President Vegliante excluded Plaintiff from meetings that shaped the
                     design parameters of a new pay link to a new performance management
                     system (the PfP) from July to December 2013, thus complicating re-design
                     of the final pay link (though Plaintiff, beginning in 2001, had done initial
                     and final designs of all predecessor pay links to all predecessor
                     performance management systems).
                 xi. Vice President Vegliante excluded Plaintiff from meetings between June
                     and October 2013, regarding work (positions) and workforce planning in
                     support of the Office of Technology which were necessary for Plaintiff to
                     attend to performance of his duties such as job descriptions, including
                     qualification requirements, and position structures.
                xii. In 2014, Vice President Vegliante withheld critical information from
                     Plaintiff and staff member Delate concerning a reorganization of the
                     Corporate Risk and Strategy unit, thus delaying their work on job design
                     and grading issues and not permitting Plaintiff to review/recommend
                     alternate unit designs (a decade+ function of the Compensation
                     Department).
               xiii. In 2015, Vice President Vegliante withheld information from Plaintiff and
                     staff member Delate about professional certifications required by the
                     Federal Transit Administration on the Rail Project, and about realignments
                     of work in the Office of Technology including H-to-S job transitions (all
                     of which was core work of the Compensation Department.)
               xiv. In 2016, Vice President Vegliante withheld critical information from
                     Plaintiff concerning the interface of his work on the Living Wage policy

                                              16
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 17 of 27 PageID# 161



                       project (in support of Defendant Board Member Griffin) and the work of
                       other key members of the project team (who else was on the team and
                       assigned what roles and responsibilities).
           c. Defendant transferred Compensation Department work to non-Compensation
              Department staff and, typically, Defendant failed to inform Plaintiff about such
              assignments throughout 2010-2016. During this period, Defendant gave (1) work
              of the Compensation Department (i.e., involving pay actions, pay policy, etc.), (2)
              classification work (i.e., involving job description-grading-titling-qualification
              setting and job evaluation policy), and (3) organization review and analysis work
              (i.e., concerning interrelationships of positions and structures of positions) to non-
              Compensation Department staff. Conversely and for example, Defendant did not
              transfer the work of other departments within the Office of Human Resources to
              the Compensation Department.
           d. Defendant management sabotaged and refused to recognize the work of Plaintiff
              (and his staff). Examples:
                    i. In 2010, Vice President Williams refused to review, and to release for
                       review by COO McKeough, the Strategic Human Capital Plan (SHCP)
                       Plaintiff had drafted and then lied in Plaintiff’s performance appraisal that
                       Plaintiff had failed to finish the draft for McKeough’s review.
                   ii. In 2012, Vice President Williams refused to review the work of the
                       Compensation Department in contravention of his own process
                       requirements memo (of June 2012 that levied onerous work review
                       requirements on Plaintiff), including cancelling meetings with Plaintiff
                       and falsely claim that he was unable to open work files Plaintiff had
                       emailed to him.
                  iii. During 2015-2016, Vice President Vegliante and Chief Operating Officer
                       McKeough refused to recognize the accomplishments of Plaintiff and staff
                       member Robinson with respect to the multi-faceted Transportation
                       Network Company (TNC) project.
           e. Defendant denied Plaintiff the in-house staff personnel and/or contractor assets to
              do his job, and/or thwarted his efforts to obtain/use these personnel/assets.
              Examples:
                    i. Between 2010 and 2012, Vice President Williams would not permit
                       Plaintiff to fill the sole senior level (S21) position in the Compensation
                       Department, which had been authorized for many years and had become
                       vacant in 2004. In April 2012, Vice President Williams told Plaintiff he
                       would be taking away the senior level position and allocating it to another
                       unit in OHR.
                   ii. In August and September 2012, Vice President Williams refused to extend
                       the contract of the compensation contractor (HumRRO) for support of the
                       Compensation Department despite the fact that ongoing contractor support
                       had been deemed essential for several years prior to 2012 (partly due to
                       the ongoing vacancy in the Compensation Department’s senior level
                       position).




                                                17
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 18 of 27 PageID# 162



                 iii. In August 2012, Vice President Williams reassigned staff member Ms.
                      Howard from the Compensation Department to his own staff thereby
                      reducing Plaintiff’s staff of 2 by 50 percent to 1 fulltime subordinate.
           f. Defendant management reduced Plaintiff’s level in the organizational hierarchy
              and otherwise lowered his job status. Examples:
                   i. In June 2012, Defendant CEO Potter and Vice President Williams reduced
                      Plaintiff’s level from a department manager (directing reporting to the
                      Vice President for HR) to a division supervisor indirectly reporting to the
                      Vice President for HR through the Benefits and Retirement Manager. This
                      reduction was implemented in stages, with Potter reiterating his support of
                      it as late as October 2012. Ultimately and likely as a result of the release
                      of the report by DOT-OIG in November 2012, this reduction in Plaintiff’s
                      standing was rescinded in November 2012.
                  ii. In September 2012, Vice President Williams removed Plaintiff from the
                      Management Forum, which is a group that includes all members of
                      Defendant management.
                 iii. In 2013, Defendant CEO Potter submitted official function statements to
                      the Defendant Board that reduced Plaintiff’s organizational rank from
                      department manager to division manager (the very hierarchical reduction
                      that had been rescinded in November-December 2012).
           g. Defendant management gave Plaintiff undue performance evaluations in terms of
              (a) false and derogatory statements in the evaluation text and (b) low (undue)
              annual summary ratings; annual summary ratings drive annual pay increases at
              Defendant. Between 2010 and 2017 (for 2016), Defendant issued Plaintiff several
              lower than normal performance evaluations; in 2017 (for 2016), Plaintiff failed to
              follow its own procedures in the rating process. These evaluations included false
              information regarding Plaintiff’s performance and failed to accurately assess his
              work. As a result, Plaintiff received lower than warranted performance awards or
              no performance award at all.
           h. Defendant management demeaned Plaintiff, called him names, spread false
              rumors about him, made false accusations against him, physically punished him
              (by requiring manual labor of him), physically intimidated him and otherwise
              disparaged and harassed him. Examples:
                   i. Between 2010 and 2012, Vice President Williams, by email and/or face-
                      to-face, called Plaintiff a “hypocrite”, a complainer and called upon
                      Plaintiff to demote himself from manager to “a less demanding role.”
                  ii. Another Defendant manager Clarence Brown (a directly reporting aide to
                      Vice President Williams) told one of Plaintiff’s co-workers (Marcelene
                      Wesley) that Plaintiff was “crazy” and said, “What planet is that boy
                      from?”
                 iii. Vice President Williams told Plaintiff in an email in July 2012, that he
                      (Plaintiff) has “limited comprehension.”
                 iv. Defendant CEO Potter told one of Plaintiff’s co-workers – Ms. Debbie
                      Williams – that he used to think Plaintiff was “crazy.”
                  v. On October 19, 2016, Defendant CEO Potter barged into a private meeting
                      Plaintiff was having with Defendant Board Member Griffin, strode well

                                               18
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 19 of 27 PageID# 163



                        into the room and stood closely behind and over Plaintiff (as he was going
                        through slides on the table), which silenced Plaintiff until Defendant CEO
                        Potter left the room.
                    vi. In January and February 2017, Defendant management falsely accused
                        Plaintiff of bullying a subordinate (Ms. Endicott), making her sick,
                        “repeatedly” screaming at subordinates and otherwise being verbally
                        abusive and violent, stealing (“pilfering”) Defendant documents, and so
                        forth.
           i.   Defendant management refused to reimburse Plaintiff for a pre-approved
                employee-on-travel business expense in August 2010 (paid Internet access at a
                hotel). This expense had been pre-approved by Mr. Brogan when he was serving
                as Acting Vice President for OHR.
           j.   Defendant ended Plaintiff’s temporary pay increase 5.5 months early in 2012. In
                August 2010, Vice President Williams cancelled Plaintiff’s temporary pay
                increase prematurely.
           k.   Defendant cancelled Plaintiff’s pre-approved attendance at three training-seminar
                events in August 2010.
           l.   In August 2012, Defendant Chief Operating Officer McKeough threatened to
                outsource Plaintiff’s job and those of his staff (“all of Compensation”); one
                directly implied threat was to terminate Plaintiff and all of his staff.
           m.   Defendant management removed the FLSA-exempt content from Plaintiff’s job in
                the summer of 2012 – job content that met the Administrative Exemption or the
                Executive Exemption criteria. Administrative Exemption content was removed in
                June and July and all pretense of the Executive Exemption content was removed
                in August. (Exempt content was fully restored only after the DOT-OIG
                management audit report was published in November 2012.)
           n.   Defendant management refused to pay all the overtime pay due to Plaintiff as a
                non-exempt employee for all of his overtime work in 2012 (after the FLSA-
                exempt content had been removed from Plaintiff’s job).
           o.   On May 30, 2013, newly appointed Vice President Vegliante threatened to make
                Plaintiff pay back the overtime pay he had received in 2012.
           p.   In July 2012, Defendant management publicly humiliated Plaintiff (which served
                to intimidate others) and separated him from Compensation Department staff by
                forcing him to move from his office in the suite with the Compensation
                Department staff to a much smaller office next door to Vice President Williams
                and away from Plaintiff’s staff; Defendant forced Plaintiff to perform heavy
                manual labor in this move. Plaintiff was ultimately permitted to return to his
                office in proximity to Compensation Department staff in April 2013, only after
                Plaintiff complained to Defendant CEO Potter for the second time about being
                separated from his staff.
           q.   Defendant denied Plaintiff prestigious and rare internal leadership and training
                opportunities in 2012 (“Ready Now VP”) and 2015 (“Succession
                Planning/Leadership Development Program”).
           r.   In 2012 and 2013, Defendant subjected Plaintiff (and other employees who had
                helped oppose some of the management wrongdoing in 2011 and 2012) to
                secretive internal investigations to find individuals who provided information to

                                                19
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 20 of 27 PageID# 164



               the DOT-OIG, the FBI, the Washington Post, the Washington Examiner and other
               news organizations regarding wrongdoing by Defendant in 2012 and 2013.
            s. In November 2016, Defendant placed Plaintiff on Administrative Leave, which
               cut him off from (a) his staff, (b) his work (including administration of mission-
               critical merit pay processes that comprise a key job function and evaluation of
               staff member performance) and (c) annual self-evaluation of this own annual
               work performance.
            t. Defendant destroyed, discarded or refused to return Plaintiff’s personal property
               to him. This began in early January 2017 when agents of Vice President Vegliante
               working under the supervision of Labor Relations Manager Robin Wade began
               going through Plaintiff’s work documents and personal property and discarding-
               destroying most of his personal property to include dozens of boxes of personal
               documents and irreplaceable personal mementos from Plaintiff’s military service.
               Further, Defendant denied him three months of his pension (March-May 2017).
     28.39.    Defendant was aware of these activities and took no action to prevent or correct

        these actions.


                                             COUNT I
                                             Retaliation
                                            Termination

     29.40.     Plaintiff repeats, realleges, and incorporates the allegations in the paragraphs

        above as though fully set forth herein.

     30.41.     Title VII prohibits an employer from discriminating against any of its employees

        because the employee has opposed an unlawful discriminatory practice, or because the

        employee has made a charge, testified, assisted, or participated in any manner in an

        investigation, proceeding, or hearing under Title VII. See, 42 U.S.C. § 2000e-3(a).

     31.42.     Plaintiff engaged in protected activity when he provided information to

        Defendant’s EEO investigator concerning a complaint of race and sex discrimination

        filed by Andrea Bickley.

     32.43.     Plaintiff also engaged in protected activity at various times in each of the years

        2010 through 2016, when he alerted Defendant’s officials to the discrimination and

        retaliation to which he and others were being subjected.

                                                  20
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 21 of 27 PageID# 165



     33.44.     From 2010 through February 7, 2017, Defendant’s officials have reasonably been

        aware of Plaintiff’s protected EEO disclosures and his other protected EEO activities.\

     34.45.     Defendant engaged in unlawful reprisal when it terminated him from employment

        effective February 7, 2017.

     35.46.     Based on the above, Defendant violated Title VII of the Civil Rights Act, 42

        U.S.C. §§ 2000e-3(a). As a direct and proximate result of Defendant's conduct as set

        forth, Plaintiff has suffered actual and compensatory damages, including back pay, front

        pay, and loss of benefits within the jurisdictional limits of this Court. Plaintiff will further

        show that Defendant's conduct as alleged was willful, entitling Plaintiff to additional

        liquidated damages as well as any additional damages to the extent provided under Title

        VII.

                                             COUNT II

                                    Race and Sex Discrimination
                                              Termination
     36.47.     Plaintiff repeats, realleges, and incorporates the allegations in the paragraphs

        above as though fully set forth herein.

     37.48.     Title VII prohibits an employer from discriminating against any of its employees

        because of the employee’s race or sex.

     38.49.     Defendant terminated Plaintiff due to his race and sex.

     39.50.     Defendant employed Ms. Deborah Lockhart as Employment Manager, Human

        Resource Information Systems, Office of Human Resources & Administrative Services.

     40.51.     For all periods relevant to the instant Complaint, Ms. Lockhart and Plaintiff had

        the same supervisory chain. As such, Ms. Lockhart and Plaintiff were peers.

     41.52.     Ms. Lockhart is African American and female.



                                                  21
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 22 of 27 PageID# 166



        42.53.     Plaintiff is Caucasian and male.

        43.54.     Defendant failed to discipline or terminate Ms. Lockhart despite her having

            engaged in misconduct far more egregious than that which Plaintiff was accused.3

        44.55.     Upon information and belief, Ms. Lockhart engaged in the following misconduct:

            violated Defendant’s code of ethics by engaging in nepotism in hiring (her own relatives)

            and facilitating and approving nepotism in hiring by other managers and high-echelon

            officials; improperly used employees as personal shoppers/servants; required two new

            hires to her own staff to work without pay (and thus violated the FLSA); ignored an

            employee’s complaint of continuing FLSA violation; engaged in conduct that

            compromised the safety and security of the airports through improper acceptance of

            incomplete or missing background checks while serving as the appointing official for

            these new hires; rigged selection panels (for hiring and promotion) to skew the outcome

            to the benefit of favored individuals or groups (and thus violated Title VII); was verbally

            and otherwise abusive to subordinates to the point of forcing those employees to seek,

            and quit for, employment elsewhere and to resign or retire; falsely reported employment

            statistics and other workplace data used by high-echelon officials; committed time and

            attendance fraud (for herself and others); committed health benefits plan abuse by

            seeking to cover, and obtaining coverage of, an ineligible family member; improperly set

            pay to favor employees by race; manipulated hiring processes to improperly favor the

            hiring and promotion of career and temporary employees on the basis of race; abused the

            temporary services contract hiring process to favor the hiring of temporary service

            workers for Defendant on the basis of race; supported nepotism and contravened equity

            in contracting; benefitted financially from a contract/contractor she used on a recurring
  3
      Plaintiff does not concede that he engaged in the misconduct alleged in the Proposed Removal.
                                                      22
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 23 of 27 PageID# 167



        basis; and committed other violations of ethics, federal employment law, merit staffing

        and merit contracting processes.

     45.56.     Defendant’s officials – in particular Vice President Vegliante, Mr. Sunderland,

        Mr. Kalet, Mr. Potter, Ms. McKeough and Elmer Tippett (former Vice President for

        Public Safety) – were aware of Ms. Lockhart’s misconduct.

     46.57.     Despite Ms. Lockhart’s egregious misconduct, Defendant’s officials –CEO Potter

        and Vice President Vegliante – did not terminate Ms. Lockhart or take major disciplinary

        action against her.

     47.58.     In terminating Plaintiff and not terminating Ms. Lockhart for engaging in much

        worse, much longer-term misconduct, Defendant discriminated against Plaintiff based on

        his race and sex.

     48.59.     Based on the above, Defendant violated Title VII of the Civil Rights Act, 42

        U.S.C. §§ 2000e-2, et seq. As a direct and proximate result of Defendant's conduct as set

        forth, Plaintiff has suffered actual and compensatory damages, including back pay, front

        pay, and loss of benefits within the jurisdictional limits of this Court. Plaintiff will further

        show that Defendant's conduct as alleged was willful, entitling Plaintiff to additional

        liquidated damages as well as any additional damages to the extent provided under the

        Title VII.

                                            COUNT III
                                            Retaliation
                                    Hostile Work Environment

     49.60.     Plaintiff repeats, realleges, and incorporates the allegations in the paragraphs

        above as though fully set forth herein.




                                                  23
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 24 of 27 PageID# 168



     50.61.     Plaintiff reported violations of Title VII and other anti-discrimination laws to

        Defendant’s officials throughout the period 2010 through the date of his termination.

     51.62.     Defendant’s actions toward Plaintiff created a hostile work environment due to

        Plaintiff’s protected EEO activity.

     52.63.     By and through its officials, Defendant was on notice of the retaliatory hostile

        work environment to which Defendant subjected Plaintiff.

     53.64.     By taking the retaliatory actions against Plaintiff, Defendant created a hostile

        work environment for Plaintiff.

     54.65.     The retaliatory actions taken by Defendant against Plaintiff were unwelcome.

     55.66.     Defendant’s retaliatory actions against Plaintiff were sufficiently severe and

        pervasive to create an abusive working environment in which Plaintiff was humiliated

        and physically threatened, and which interfered with Plaintiff's work performance.

     56.67.     Plaintiff was subjected to the harassment because of his prior EEO activity and it

        affected a term, condition or privilege of Plaintiff’s employment.

     57.68.     Defendant failed to adequately investigate the harassment of Plaintiff and took no

        remedial action.

     69. Based on the above, Defendant violated Title VII of the Civil Rights Act, 42 U.S.C. §§

        2000e-2 and 2000e-3. As a direct and proximate result of Defendant's conduct as set

        forth, Plaintiff has suffered actual and compensatory damages, including back pay, front

        pay, and loss of benefits within the jurisdictional limits of this Court. Plaintiff will further

        show that Defendant's conduct as alleged was willful, entitling Plaintiff to additional

        liquidated damages as well as any additional damages to the extent provided under Title

        VII.



                                                  24
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 25 of 27 PageID# 169




                                         COUNT IV
   Termination in Violation of the National Defense Authorization Act for Fiscal Year 2013
                     and the American Recovery and Reinvestment Act


     70. Plaintiff repeats, realleges, and incorporates the allegations in the paragraphs above as

        though fully set forth herein.

     71. Plaintiff made multiple disclosures of violations of federal contracts and grants, gross

        mismanagement of federal contracts and grants, gross waste of federal funds, abuse of

        authority related to federal funds, and substantial and specific danger to public health and

        safety.

     72. Plaintiff’s protected activities were a contributing factor in the Defendant’s termination

        of Plaintiff’s employment.

     73. As a direct and proximate result of Defendant’s conduct as set forth above, Plaintiff has

        suffered actual and compensatory damages, including lost pay and benefits within the

        jurisdictional limits of this Court.

     74. Defendant’s conduct as alleged was willful, wanton and reckless.

     75. Based on the above, Defendant violated the NDAA and ARRA.




                                        COUNT V
    Hostile Work Environment in Violation of the National Defense Authorization Act for
             Fiscal Year 2013 and the American Recovery and Reinvestment Act

     76. Plaintiff repeats, realleges, and incorporates the allegations in the paragraphs above as

        though fully set forth herein.

     77. Plaintiff made multiple disclosures of violations of federal contracts and grants, gross

        mismanagement of federal contracts and grants, gross waste of federal funds, abuse of

                                                  25
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 26 of 27 PageID# 170



         authority related to federal funds, and substantial and specific danger to public health and

         safety

     78. Plaintiff’s protected activities were a contributing factor in the Defendant’s creation of a

         hostile work environment.

     79. As a direct and proximate result of Defendant’s conduct as set forth above, Plaintiff has

         suffered actual and compensatory damages, including lost pay and benefits within the

         jurisdictional limits of this Court.

     80. Defendant’s conduct as alleged was willful, wanton and reckless.

     81. Based on the above, Defendant violated the NDAA and ARRA.




                                          PRAYER FOR RELIEF

  Plaintiff seeks the following relief:

     A. Declaratory relief that the acts and practices described in this complaint are unlawful in

         violation of Title VII, the NDAA, and ARRA;

     B. Preliminary and permanent injunctive relief to restore him as nearly as possible to the

         position he would have held had the prohibited personnel practices not occurred;

     C. Equitable relief to ensure that Defendant’s workplaces are free from unlawful

         discrimination and retaliation by directing Defendant to take such affirmative action as is

         necessary to ensure that the effects of those unlawful employment practices are

         eliminated and do not continue to affect Plaintiff’s employment and advancement

         opportunities;




                                                  26
Case 1:18-cv-01432-AJT-TCB Document 24-1 Filed 06/24/19 Page 27 of 27 PageID# 171



     D. Back pay plus interest and related benefits, medical costs incurred, travel expenses, and

         any other reasonable and foreseeable consequential damages;

     E. Compensatory and punitive damages (including interest, reasonable expert witness fees,

         and costs);

     F. Costs of this action, including reasonable attorneys’ fees;

     G. Such other and further relief as this Court finds just and proper.




                                                Respectfully submitted,

  Date: June 20, 2019                           /s/ Nina Y. Ren_________________
                                                James M. Eisenmann, Esq. (appearing pro hac vice)
                                                Email: jeisenmann@kcnlaw.com
                                                Nina Ren
                                                nren@kcnlaw.com
                                                Va. Bar No. 86434
                                                Kalijarvi, Chuzi, Newman & Fitch, P.C.
                                                818 Connecticut Ave., NW, Suite 1000
                                                Washington, DC 20006
                                                (202) 331-9260 office
                                                1-877-527-0446 fax
                                                Attorneys for Plaintiff


                                          JURY DEMAND

         Plaintiff demands a trial by jury on all claims so triable.

                                                Respectfully submitted,

                                                /s/ Nina Ren____________
                                                Nina Ren
                                                Va. Bar No. 86434
                                                Attorney for Plaintiff




                                                   27
